Citation Nr: 0123625	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for dermatitis of the left 
hand, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from February 1952 to January 
1956.

This appeal arose from April 1996 and August 1998 rating 
decisions that denied the veteran's claim for dermatitis of 
the palm of the left hand as a result of exposure to ionizing 
radiation.

On September 16, 1999, the Board of Veterans' Appeals (Board) 
issued a decision finding that the veteran's claim for 
service connection for the residuals of exposure to ionizing 
radiation, including dermatitis of the left hand, was not 
well-grounded.  The veteran appealed the Board's 1999 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, the Court).  By order dated February 20, 
2001, the Court, pursuant to Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
vacated the Board's decision and remanded the matter to the 
Board for further adjudication.  Copies of the Court's order 
and the appellee's unopposed motion for remand were included 
in the veteran's claims file.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim for 
service connection for dermatitis of the left hand, to 
include as due to exposure to ionizing radiation; the veteran 
has been requested to identify all records relevant to his 
pending claim. 

2.  There is no medical evidence of record to show that the 
veteran has dermatitis of the left hand, and the veteran has 
failed to identify any relevant evidence that has not been 
obtained, to include medical records relating to evaluation 
or treatment for a skin disease.



CONCLUSION OF LAW

Claimed dermatitis of the left hand, to include as due to 
exposure to ionizing radiation, was not incurred in or as the 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); C.F.R. §§ 3.303, 3.311 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  Department of Veterans 
Affairs (VA) has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

The veteran is seeking service connection for the residual of 
exposure to ionizing radiation, dermatitis of the left hand.  
After examining the record, the Board is satisfied that a 
reasonable attempt to secure all relevant facts pertaining to 
the veteran's claim for service connection for the residual 
of exposure to ionizing radiation, dermatitis of the left 
hand, has been made.  The Board finds that the Regional 
Office (RO) has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the veteran's 
claim, and the veteran has not identified any additional 
records which have not been obtained.  The veteran has been 
requested to provide medical evidence of the disability as 
well as the dates and places of treatment he has received for 
the disability.  A second request for information pertaining 
to treatment was initiated by the RO in October 1998.  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of service 
connection for the residual of exposure to ionizing 
radiation, dermatitis of the left hand, as the RO has 
complied with the notice provisions of the VCAA and its 
implementing regulations.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for service connection for the residual of exposure to 
ionizing radiation, dermatitis of the left hand, in the 
statement of the case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of service connection 
for the residual of exposure to ionizing radiation, 
dermatitis of the left hand.  The Board finds that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. Chapter 51.  There has been 
no prejudice to the veteran that would warrant a remand, and 
the veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).



Factual Background

The veteran's service medical records show that on 
examination in February 1952 the veteran's upper extremities 
and skin were found to be normal.  The service clinical 
records show that in November 1952 the veteran was seen for a 
rash covering the lower trunk and upper half of the lower 
extremities.  A diagnosis of scabies was made.  Later the 
same month, the veteran was treated for a rash on his penis.  
In a May 1954 clinical record it was reported that the 
veteran had received 845 roentgens of gamma radiation between 
March 1, 1954, and May 15, 1954.  In November 1954 he was 
seen for pediculus pubis. 

The record reflects that the veteran participated in 
Operation Castle, an atomic test which was conducted in 1954.

The service medical records show no dermatitis of the left 
hand.  On examination in January 1956 for separation from 
service, the veteran's upper extremities and skin were 
clinically found to be normal.  

A VA medical record reflects that the veteran had an 
electrocardiogram in April 1997.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  38 C.F.R. § 3.310 provides, 
in pertinent part, that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.
38 C.F.R. § 3.311(b) states that when it has been determined 
that: (1) a veteran has been exposed to ionizing radiation as 
a result of participation in the atmospheric testing of 
nuclear weapons; (2) the veteran subsequently develops a 
potentially radiogenic disease; and (3) the disease first 
becomes manifest within a prescribed time period after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration.

In order for veteran's claim of entitlement to service 
connection for the claimed dermatitis of the left hand to be 
established, one of the necessary elements is that there must 
be evidence of a current disability.  Review of the evidence 
of record reveals that one of the missing elements in this 
case is a diagnosis of dermatitis of the left hand.  See 
Cohen, 10 Vet. App. 128, 140 (1997); Caluza, 7 Vet. App. . 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran is claiming entitlement to service connection for 
the residual of exposure to ionizing radiation, dermatitis of 
the left hand.  Dermatitis is not listed as a radiogenic 
disease.  While the veteran has maintained that his 
dermatitis is related to service and he is certainly 
competent to describe his immediate symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

The service medical records show that the veteran was treated 
for a rash of the lower body and for lice while on active 
duty.  However, no treatment for dermatitis of the left hand 
was reported in service, on his separation examination his 
skin was normal, and no treatment since service has been 
reported by the veteran.  It is apparent that the veteran was 
exposed to some radiation while on active duty there is no 
in-service or post-service medical evidence suggestive of any 
residuals of such exposure.  Based upon a review of the 
veteran's medical records, the Board finds that there is no 
competent evidence of a diagnosis of dermatitis of the left 
hand, current or otherwise.

The Board has given careful consideration to the statements 
of the veteran that he currently suffers from dermatitis of 
the left hand as a direct result of his radiation exposure in 
service.  Despite the insistence of the veteran that he 
currently suffers from dermatitis of the left hand which is 
etiologically related to service, and the Board would note 
that while the veteran is competent to report symptomatology, 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation. Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  With no competent medical 
evidence demonstrating that the veteran currently has 
dermatitis of the left hand, his claim of service connection 
for dermatitis of the left hand must be denied.

As noted earlier in this decision, the Board has considered 
the expanded duty to assist the veteran as found in 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  However, he has been provided with 
notice of what he needs to submit to substantiate his claim 
and he has not provided any information that would indicate 
that there is any additional relevant evidence that has not 
been obtained.  As to a duty to provide an examination, the 
Board again notes that the service medical records showed no 
dermatitis of the left hand, the service separation 
examination included a normal clinical evaluation of the 
skin, and there is no post-service medical evidence of the 
claimed disability.  Under the cited legal authority, VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  In this case, a physician who is 
requested to review the record and offer an opinion on the 
contended causal relationship would review the same evidence 
as summarized above, to include the service medical records 
showing no dermatitis of the left hand, the service 
separation examination that includes a normal clinical 
evaluation of the skin, and there absence of post-service 
medical evidence of the claimed disability during the almost 
45 years that have elapsed since service.  Under such 
circumstances, even if there is a current diagnosis of the 
claimed skin disorder, any nexus opinion would be based on 
pure speculation.  The Board finds that there is no duty to 
obtain a nexus examination and opinion.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 


ORDER

Entitlement to service connection for dermatitis of the left 
hand, to include as due to exposure to ionizing radiation, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

